     Case 18-04042      Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49                Desc Main
                                     Document     Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION
                                                                                                  EOD
                                                                                                  01/22/2020

IN RE:                                           §
                                                 §
ALLEN LYNN DAVIDSON                              §                Case No. 18-40326
xxx-xx-5278                                      §
                                                 §
                        Debtor                   §                Chapter 7

TRANS GLOBAL AUTO                                §
    LOGISTICS, INC.                              §
                                                 §
                        Plaintiff                §
                                                 §
v.                                               §                Adversary No. 18-4042
                                                 §
ALLEN LYNN DAVIDSON                              §
                                                 §
                        Defendant                §

                    MEMORANDUM OF DECISION GRANTING
                PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT1

         Now before the Court in the above-referenced adversary proceeding is the

Amended Motion for Summary Judgment (the “Motion”) filed by the Plaintiff, Trans

Global Auto Logistics, Inc. (“Plaintiff”), on August 21, 2019. Despite proper notice, no

response in opposition to the Motion was filed by the Defendant, Allen Lynn Davidson

(“Defendant” or “Davidson”). Upon due consideration of the pleadings, the proper

summary judgment evidence submitted by the Plaintiff, and the relevant legal authorities,



         1
          This Memorandum of Decision is not designated for publication and shall not be considered as
precedent, except under the respective doctrines of claim preclusion, issue preclusion, the law of the case
or as other evidentiary doctrines applicable to the specific parties in this proceeding.
  Case 18-04042           Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49                Desc Main
                                      Document     Page 2 of 23



the Court concludes that the Plaintiff has demonstrated that there is no genuine issue as to

any material fact and that it is entitled to judgment as a matter of law that the debt owed

to it by the Defendant evidenced by the default judgment issued by the 296th Judicial

District Court in and for Collin County, Texas, is nondischargeable under § 523(a)(2)(A).

This memorandum of decision disposes of all issues before the Court.2


                               Factual and Procedural Background 3

        The Plaintiff is an industrial shipping and cargo transportation company which

owns and operates a commercial warehouse located in Arlington, Texas. At the time of

the transaction between the parties, Davidson owned a small retail cleaning service

known as Good Guys Remodel.4 On or about March 21, 2017, the parties entered into a

contract whereby Davidson agreed to clean, restore, and refurbish certain aspects of the

Plaintiff’s facility which included a powerwash and painting of the exterior of Plaintiff’s

building, re-striping of parking lot lines, and an upgrading of the facility’s lighting

system. The Plaintiff paid $26,000 in advance to the Defendant for such services. Under


        2
           This Court has jurisdiction to consider the complaint pursuant to 28 U.S.C. §§ 1334 and 157(a).
The Court has authority to enter a final judgment in this adversary proceeding since it statutorily
constitutes a core proceeding as contemplated by 28 U.S.C. § 157(b)(2)(I) and meets all constitutional
standards for the proper exercise of full judicial power by this Court.
        3
          The facts presented are those which stand uncontested between the parties and are presented
only as a general factual background to the legal claims asserted in this case. This section is not intended
to resolve any disputed or contested facts between the parties.
        4
            Debtor-Defendant’s Voluntary Petition [dkt #1 in case no. 18-40326] at ¶ 4.

                                                     -2-
  Case 18-04042      Doc 38    Filed 01/22/20 Entered 01/22/20 15:26:49         Desc Main
                                Document     Page 3 of 23



the agreement, Davidson was solely responsible for furnishing all labor, equipment,

materials and services necessary to perform the contract.

       The Defendant completed the powerwash and cleaning of the Plaintiff’s warehouse

within a month. However, consistent delays occurred with regard to the Defendant’s

completion of the lighting components of the project, which constituted the substantial

portion of the contract. Upon the Plaintiff’s inquiry occurring in mid-April 2017, the

Defendant first informed the Plaintiff that the lighting upgrades had been ordered, and

then subsequently were backordered. Eventually, in June 2017, the Defendant told the

Plaintiff that the lighting order had been canceled by his vendor due to an inability to

procure the required products. After further inquiries from the Plaintiff were ignored, the

Plaintiff demanded a refund of $20,626 of the $26,000 which had been previously paid.

The Defendant failed to tender any part of the requested refund.

       On June 27, 2017, the Plaintiff filed a state court petition against the Defendant

before the 296th Judicial District Court in and for Collin County, Texas, under cause no.

296-02931-2017 (the “State Court Litigation”). The petition sought relief in the form of

monetary damages under various theories of liability, including fraud and liability under

the Texas Deceptive Trade and Practices Act. The Plaintiff obtained a default judgment

against the Defendant in the State Court Litigation in the principal amount of $20,626,

together with $ 4,446.44 in attorney’s fees, treble damages in the amount of $41,252, and

                                             -3-
  Case 18-04042         Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49                 Desc Main
                                     Document     Page 4 of 23



post-judgment interest (the “State Court Judgment”).5 No appeal was taken following the

entry of the State Court Judgment.

        A few months later, on February 19, 2018, Davidson filed his voluntary petition

for relief under Chapter 7 of the Bankruptcy Code in this Court along with accompanying

Schedules and Statements of Financial Affairs. On that same day, Davidson listed the

Plaintiff as an unsecured judgment creditor holding a disputed claim in the amount of

$32,000 within his Schedules. On April 25, 2018, the Plaintiff initiated the present

adversary by timely filing a complaint seeking to except its debt from the scope of any

discharge otherwise granted in favor of the Defendant.

        Both the summons and complaint were properly served upon the Defendant on

April 26, 2018. The Defendant thereafter appeared pro se and filed a general denial to the

complaint. On May 31, 2018, this Court issued an Order Directing Defendant to File

First Amended Answer with specific instructions to resubmit his answer in accordance

with the Federal Rules of Civil Procedure.6 After a series of events in which the

Defendant originally failed to comply with the Court’s directive, he subsequently


        5
         The Defendant previously admitted the existence of this judgment debt arising from the State
Court Litigation. See Defendant’s Original Answer [dkt #25] at ¶ 9; and Debtor-Defendant’s Schedule
E/F [dkt #1 in case no. 18-40326] at ¶ 4.9.
        6
          See dkt # 12. The Court directed the pro se defendant to specifically admit or deny each
allegation referenced by the Plaintiff’s Complaint. This order form is intended to assist pro se litigants
with respect to the filings in accordance with the Federal Rules of Civil Procedure. In that form, this
Court directed the Defendant to provide an otherwise appropriate response complete with direct and
specific responses or risk the allegations cited by the Complaint being deemed as admitted.

                                                     -4-
  Case 18-04042        Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49        Desc Main
                                   Document     Page 5 of 23



appeared with an attorney and answered the complaint. In order to allow the matter to be

determined on the merits, the Court set aside all prior defaults of the Defendant7 and

allowed the parties to proceed to discovery. A management conference was subsequently

conducted with appropriate notice and, with the agreement of the parties, a scheduling

order outlining discovery deadlines and other dates relevant to the preparation of the

complaint for trial was entered on April 9, 2019.8

       On May 16, 2019, the Plaintiff served its first discovery requests upon the

Defendant which included Plaintiff’s First Request for Admissions,9 First Set of

Interrogatories, and First Request for Production of Documents. Despite pledging his full

participation in this adversary proceeding after his prior defaults had been reversed, the

Defendant again failed to cooperate in this process by seeking to delay the deadline to

tender his discovery responses to the Plaintiff. Despite two agreed extensions, the

Defendant has wholly failed to tender any responses to the Plaintiff’s various discovery

requests.

       Thus, in light of the Defendant’s failure to respond, all of the asserted facts

contained in Plaintiff’s Requests for Admissions are deemed admitted pursuant to Fed. R.



       7
           Dkt # 21.
       8
           Dkt # 29.
       9
           Ex. A. to Plaintiff’s Amended Motion for Summary Judgment [dkt #32].

                                                  -5-
  Case 18-04042             Doc 38       Filed 01/22/20 Entered 01/22/20 15:26:49             Desc Main
                                          Document     Page 6 of 23



Bankr. P. 7036.10 Among the relevant facts deemed admitted by the Defendant for the

purposes of the present proceeding are as follows:

           (1)       Plaintiff paid Defendant $26,000 in March 2017 for painting
                     the parking lot lines, power wash and paint of Plaintiff’s
                     exterior building, and purchase and replacement of office,
                     warehouse and exterior lighting pursuant to a written proposal
                     from Defendant;11

           (2)       Defendant accepted and deposited the entirety of the
                     $26,000;12

           (3)       Defendant told the Plaintiff in an email that the lights required
                     for the proposal were ordered and currently on back order;13

           (4)       Defendant’s statement that the lights required for the proposal
                     were ordered and currently on back order was untrue when
                     made;14

           (5)       Defendant knew that his statement that the lights required for
                     the proposal were ordered and currently on back order was


           10
                FED. R. BANKR. P. 7036, applying Rule 36 of the Federal Rules of Civil Procedure, provides,
in part:
           [a] matter is admitted unless, within 30 days after service of the request, or within such
           shorter or longer time as the court may allow or as the parties may agree to in writing,
           subject to Rule 29, the party to whom the request is directed serves upon the party
           requesting the admission a written answer or objection addressed to the matter, signed by
           the party or by the party’s attorney.

FED. R. CIV. P. 36(a). In the absence of a timely motion to withdraw or amend that is subsequently
granted, a fact deemed admitted pursuant to Rule 36 must be enforced against the defaulting party.
Carney v. IRS, 258 F.3d 415, 418 (5th Cir. 2001).
           11
                Admissions ## 5 and 6.
           12
                Admission # 6.
           13
                Admission # 7.
           14
                Admission # 8.

                                                       -6-
Case 18-04042       Doc 38   Filed 01/22/20 Entered 01/22/20 15:26:49           Desc Main
                              Document     Page 7 of 23



             untrue when made;15

    (6)      Upon inquiry by the Plaintiff regarding the delay, Defendant
             told the Plaintiff that the previous lighting order had been
             canceled due to the vendor’s difficulty in filling the order;16

    (7)      Defendant’s statement that the previous lighting order had
             been canceled due to vendor difficulties was untrue when
             made;17

    (8)      Defendant knew that his statement that the previous lighting
             order had been canceled due to vendor difficulties was untrue
             when made;18

    (9)      Defendant never placed or submitted the lighting order for the
             Plaintiff;19

    (10)     Defendant never paid for the lighting order for the Plaintiff’s
             warehouse;20

    (11)     Defendant never delivered to Plaintiff the lighting materials
             for its warehouse;21

    (12)     If Defendant purchased any portion of the lighting materials
             for the warehouse, he kept, used or sold these materials, or the
             proceeds therefrom, for his own use;22


    15
         Admission # 9.
    16
         Admission # 10.
    17
         Admission # 11.
    18
         Admission # 12.
    19
         Admission # 13.
    20
         Admission # 14.
    21
         Admission # 15.
    22
         Admission # 16.

                                            -7-
Case 18-04042       Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49          Desc Main
                                Document     Page 8 of 23




    (13)     Defendant completed the power washing and cleaning of the
             Plaintiff’s warehouse, but did not complete the remainder of
             the work outlined in the proposal;23

    (14)     The value of the work [power washing and cleaning]
             Defendant completed at the Plaintiff’s warehouse was around
             $5,374;24

    (15)     The value of the work Defendant did not complete and
             materials that Plaintiff did not install at Plaintiff’s warehouse
             was about $20,636;25

    (16)     On or about June 2, 2017, the Plaintiff terminated the
             proposal and requested that Defendant cease all work at its
             warehouse;26

    (17)     On or about June 2, 2017, Plaintiff demanded that Defendant
             remit the unused portion of the $26,000 deposit under the
             proposal, in the sum of $20,636.00;27

    (18)     Defendant failed to remit any part of the unused portion of the
             $26,000;28

    (19)     By retaining the unused portion of the $26,000 deposit,
             Defendant was paid for work it never performed for Plaintiff
             at its warehouse;29



    23
         Admission # 17.
    24
         Admissions ## 18 and 19.
    25
         Admissions ## 20 and 21.
    26
         Admissions ## 22 and 23.
    27
         Admission # 24.
    28
         Admission # 25.
    29
         Admission # 26.

                                            -8-
 Case 18-04042         Doc 38   Filed 01/22/20 Entered 01/22/20 15:26:49           Desc Main
                                 Document     Page 9 of 23



       (20)     Defendant did not segregate or separately account for the
                $26,000 deposit paid by Plaintiff with funds for other
                construction projects for other customers;30

       (21)     Defendant commingled the $26,000 deposit paid by Plaintiff
                with funds for other construction projects for other
                customers;31

       (22)     Defendant failed to separately account to Plaintiff for his uses
                of the $26,000 deposit paid to him by Plaintiff;32

       (23)     Defendant used the unused portion of the $26,000 deposit
                paid by Plaintiff;33

       (24)     Defendant never intended to perform the proposal with
                Plaintiff as originally promised.34

       The Plaintiff thereafter filed its present Amended Motion for Summary Judgment,

contending that the State Court Judgment should be rendered nondischargeable under

§ 523(a)(2)(A) or, in the alternative, § 523(a)(6). In addition to the deemed admissions

under Rule 36, there is additional summary judgment evidence in support of the motion.

The Plaintiff’s representative, Beverly Stark, previously tendered to the Court an affidavit

which provides additional evidentiary support for the facts upon which the complaint and




       30
            Admission # 27.
       31
            Admission # 28.
       32
            Admission # 29.
       33
            Admission # 30.
       34
            Admission # 32.

                                               -9-
  Case 18-04042            Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49             Desc Main
                                       Document      Page 10 of 23



the summary judgment motion are based.35 Supplementary to the facts established in the

deemed admissions, Ms. Stark testified in her affidavit that it was the Defendant who had

insisted that all of the money required for the contract be paid upfront.36 She further

testified that the Defendant knew that his representation regarding the status of lighting

products was false and that he never intended to perform the contract as promised.37 She

supports that contention by the fact that, despite numerous requests, the Defendant never

provided a purchase order or any other documentation to evidence that the lights had ever

been ordered.38 The affidavit sets forth that, upon receipt of the Plaintiff’s demand for a

return of the unused portion of the deposit, the Defendant immediately became

unresponsive, further supporting the contention that the Defendant “always intended to

keep the funds without purchasing the goods and providing the services he had agreed




        35
            This affidavit was originally tendered to the Court without objection in support of the
Plaintiff’s Amended Motion for Judgment [dkt #15]. Because the affidavit is in the Court’s record and is
highly germane to the issues presented, the Court exercises its discretion to consider it in this context
under the authority provided by Fed. R. Civ. P. 56(c)(3) which states:

        Materials Not Cited. The court need consider only the cited materials, but it may
        consider other materials in the record.

FED. R. CIV. P. 56. See also, Bitterroot Holdings, L.L.C. v. MTGLQ Inv’rs, L.P., 648 F. App’x. 414, 419
(5th Cir. 2016).
        36
             Stark Affidavit at ¶ C.
        37
             Id. at ¶ D.
        38
             Id. at ¶ E.

                                                   -10-
  Case 18-04042            Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49                Desc Main
                                      Document      Page 11 of 23



would be provided.”39 The Plaintiff initiated the State Court Litigation, contending that

the Defendant’s conduct had violated the Texas Deceptive Trade Practices Act, that the

Defendant’s fraudulent conduct was knowingly committed, and that the Plaintiff was

entitled to exemplary and additional damages.40 The affidavit affirms that the State Court

Litigation was concluded by the entry of a Default Judgment, but such entry occurred

only at the conclusion of an evidentiary hearing conducted by the state court at which the

Plaintiff had tendered evidence on all unliquidated damages which had been requested.41

The Default Judgment awarded the Plaintiff a judgment against the Defendant for the

total sum of $66,324.44, plus post-judgment interest on such amount at the rate of 5% per


        39
             Id. at ¶ F.
        40
             Id. at ¶ G and the referenced state court petition attached thereto as Ex. 1.
        41
             The evidentiary hearing was required under Texas law because,

        [W]hen a plaintiff's claim is liquidated, and proven by an instrument in writing, the
        plaintiff may be awarded damages without the necessity of a hearing or the presentation
        of evidence. A claim is liquidated if the amount of damages caused by the defendant can
        be accurately calculated from: (1) the factual, as opposed to conclusory, allegations in the
        petition, and (2) an instrument in writing.

        A default judgment does not establish allegations pertaining to unliquidated damages. If
        damages are unliquidated or not proved by an instrument in writing, the court must hear
        evidence as to damages before a default judgment may be granted. Attorney's fees are by
        their very nature unliquidated. The reasonableness of attorney's fees, in the absence of a
        contract therefore, is a question of fact and is an unliquidated demand for which the trial
        court entering a default judgment should hear evidence.

Oliphant Fin., LLC v. Galaviz, 299 S.W.3d 829, 836 (Tex. App.—Dallas 2009, no pet.) (citations
omitted). Though the Default Judgment potentially could have supported the application of collateral
estoppel principles given that the state court actually conducted an evidentiary hearing prior to its ruling,
Pancake v. Reliance Ins. Co. (In re Pancake), 106 F.3d 1242, 1244 (5th Cir. 1997), the Plaintiff did not
rely upon the application of such principles in its motion.

                                                      -11-
  Case 18-04042          Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49          Desc Main
                                     Document      Page 12 of 23



annum, and court costs.42

       To date, no objection to the summary judgment motion has been filed by the

Defendant nor has he submitted any summary judgment evidence. Thus, the summary

judgment evidence tendered by the Plaintiff stands uncontradicted.


                                               Discussion

Summary Judgment Standards and Process

       Plaintiff brings its Motion for Summary Judgment in this adversary proceeding

pursuant to Federal Rule of Bankruptcy Procedure 7056.43 That rule incorporates Federal

Rule of Civil Procedure 56 which provides that summary judgment shall be rendered “if

the movant shows that there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.”44

       The party seeking summary judgment always bears the initial responsibility of

informing the court of the basis for its motion.45 As a movant, a party asserting that a fact

cannot be genuinely disputed must support that assertion by:

       (A) citing to particular parts of materials in the record, including

       42
            Default Judgment at 2.
       43
          Pursuant to the scheduling order issued in this adversary proceeding, motions for summary
judgment are required to comply in format and content with Local District Court Rule CV-56 and such
motions shall be decided under the procedures stated therein.
       44
            FED. R. CIV. P. 56(a).
       45
            Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                                   -12-
  Case 18-04042           Doc 38         Filed 01/22/20 Entered 01/22/20 15:26:49          Desc Main
                                         Document      Page 13 of 23



        depositions, documents, electronically stored information, affidavits or
        declarations, stipulations (including those made for purposes of the motion
        only), admissions, interrogatory answers, or other materials; or


        (B) showing that the materials cited do not establish the . . . presence of a
        genuine dispute, or that an adverse party cannot produce admissible
        evidence to support the fact.46


        The operation of the summary judgment standard depends upon which party will

bear the burden of persuasion at trial. “If the moving party bears the burden of persuasion

at trial, it must also support its motion with credible evidence . . . that would entitle it to a

directed verdict if not controverted at trial.”47

        If the motion is supported by a prima facie showing that the moving party is

entitled to judgment as a matter of law, a party opposing the motion may not rest upon the

mere allegations or denials in its pleadings, but rather must demonstrate in specific

responsive pleadings the existence of specific facts constituting a genuine issue of

material fact for which a trial is necessary.48 “A fact is material only if its resolution




        46
             FED. R. CIV. P. 56(c)(1).
        47
           Sell v. Universal Surveillance Sys., LLC, 2017 WL 3712188, at *3 (W.D. Tex. July 6, 2017)
(citing Celotex, 477 U.S. at 331 (Brennan, J., dissenting)).
        48
            Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256-57 (1986); Bayle v. Allstate Ins. Co., 615
F.3d 350, 355 (5th Cir. 2010). See also the provisions of FED. R. CIV. P. 56(c) which requires a
responding party to support any assertion that a fact is in genuine dispute and Rule 56(e) which outlines
the court’s options for any failure to do so.

                                                    -13-
  Case 18-04042          Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49               Desc Main
                                     Document      Page 14 of 23



would affect the outcome of the action . . . .”49 In so demonstrating, the non-movant must

show more than a “mere disagreement” between the parties,50 or that there is merely

“some metaphysical doubt as to the material facts.”51

        Neither are unsubstantiated, conclusory assertions in the response sufficient to

raise a genuine issue of material fact.52 However, “[t]he issue of material fact which must

be present in order to entitle a party to proceed to trial is not required to be resolved

conclusively in favor of the party asserting its existence; rather, all that is required is that

sufficient evidence supporting the claimed factual dispute be shown to require a jury or

judge to resolve the parties' differing versions of the truth at trial.”53

        The record presented is reviewed in the light most favorable to the non-moving

party.54 “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, there is no ‘genuine issue for trial.’”55 Further, “[o]nly disputes



        49
          Wiley v. State Farm Fire & Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009); accord Poole v. City
of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).
        50
             Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d 1408, 1413 (5th Cir. 1993).
        51
             Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
        52
             McCarty v. Hillstone Rest. Group, Inc., 864 F.3d 354, 357 (5th Cir. 2017).
        53
           Anderson, 477 U.S. at 248-49 (citing First Nat’l Bank of Arizona v. Cities Service Co., 391
U.S. 253, 288-89 (1968)).
        54
             Matsushita, 475 U.S. at 587.
        55
             Id.

                                                    -14-
  Case 18-04042          Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49              Desc Main
                                     Document      Page 15 of 23



over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.”56 Essentially, if a non-movant fails to set forth

specific facts that present a triable issue on any relevant issues, his claims should not

survive summary judgment.57

        In addition to the Rule 56 procedures outlined above, Local Rule of Bankruptcy

Procedure 7056 invokes the requirements of Local District Court Rule CV-56 with

reference to the content and determination of summary judgment motions.58 That rule, in

relevant part, directs a movant to include a Statement of Undisputed Material Facts and to

support such a statement with “appropriate citations to proper summary judgment

evidence.”59 It directs a respondent that any response “should be supported by

appropriate citations to proper summary judgment evidence.”60 With regard to the

disposition of the motion, the rule states:

        (c) Ruling. In resolving the motion for summary judgment, the court will assume
        that the facts as claimed and supported by admissible evidence by the moving


        56
             Anderson, 477 U.S. at 248.
        57
             Giles v. Gen. Elec. Co., 245 F.3d 474, 494 (5th Cir. 2001).
        58
             BANKR. E.D. TEX. LOCAL R. 7056.
        59
           “The phrase ‘appropriate citations' means that any excerpted evidentiary materials that are
attached to the motion or the response should be referred to by page and, if possible, by line.”
Broussard v. Oryx Energy Co., 110 F.Supp.2d 532, 536 (E.D. Tex. 2000) (citing E. D. TEX. LOCAL R.
CV-56(d)).
        60
             E.D. TEX. LOCAL R. CV–56(b).

                                                     -15-
  Case 18-04042         Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49                Desc Main
                                   Document      Page 16 of 23



        party are admitted to exist without controversy, except to the extent that such facts
        are controverted in the response filed in opposition to the motion, as supported by
        proper summary judgment evidence. The court will not scour the record in an
        attempt to determine whether the record contains an undesignated genuine issue of
        material fact for trial before entering summary judgment.61


        Yet the Defendant in this instance has filed no response in opposition to the

Plaintiff’s summary judgment motion nor has the Defendant tendered any responsive

summary judgment evidence with regard to the issues raised therein. The failure of a

party to oppose a motion for summary judgment is not singularly sufficient to justify the

granting of summary judgment because the court must still assess whether the moving

party has fulfilled its burden of demonstrating that there is no genuine issue of material

fact and its entitlement to judgment as a matter of law.62

        If that burden is fulfilled, however, the non-movant is “under an obligation to

respond . . . in a timely fashion and to place before the court all materials it wishes to

have considered when the court rules on the motion.”63 When the moving party carries its



        61
             E.D. TEX. LOCAL R. CV–56(c) (emphasis added).
        62
           DeOtte v. Azar, 393 F.Supp.3d 490, 501 (N.D. Tex. 2019) (citing Day v. Wells Fargo Bank,
N.A., 768 F.3d 435 (5th Cir. 2014)).
        63
            Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1293 n. 11 (5th Cir. 1994); Rachal v. Select Portfolio
Servicing, Inc., 2018 WL 5724455, at *2 (E.D. Tex. Oct. 5, 2018) [“Once the moving party makes a
properly supported motion for summary judgment, the nonmoving party must look beyond the pleadings
and designate specific facts in the record showing that there is a genuine issue for trial.”], adopted by
2018 WL 6171793 (E.D. Tex. Nov. 21, 2018).

                                                   -16-
  Case 18-04042         Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49                Desc Main
                                   Document      Page 17 of 23



initial burden and the non-movant fails to respond, a court may accept as undisputed the

material facts set forth in support of the unopposed motion for summary judgment.64

Nevertheless, the Plaintiff bears the ultimate burden as to the nondischargeability of the

debt. Thus, the Plaintiff is entitled to a summary judgment only if there exists no genuine

issue of material fact as to each essential element of the subsection relied upon.


Analysis

        The summary judgment motion filed by the Plaintiff seeks a judgment as a matter

of law that determines that the debt owed to it by the Defendant should be excepted from

discharge under § 523(a)(2)(A). 11 U.S.C. § 523(a)(2)(A) of the Bankruptcy Code

provides that:

        a discharge under § 727 . . . of this title does not discharge an individual
        debtor from any debt for money, property, or services, . . . to the extent
        obtained by false pretenses, a false representation, or actual fraud, other
        than a statement respecting the debtor’s or an insider’s financial condition.


        Although other circuits have applied a uniform standard to all § 523(a)(2)(A)

actions,65 the Fifth Circuit has distinguished the elements of “actual fraud” from those


        64
         Kirwa v. Wells Fargo Bank, N.A., 2019 WL 2575058, at *3 (E.D. Tex. June 3, 2019), adopted
by 2019 WL 2568611 (E.D. Tex. June 20, 2019); E.D. TEX. LOC. R. CV–56(c).
        65
            See, e.g., Britton v. Price (In re Britton), 950 F.2d 602, 604 (9th Cir. 1991); Caspers v. Van
Horne (In re Van Horne), 823 F.2d 1285, 1287 (8th Cir. 1987). Though some bankruptcy courts outside
of the Fifth Circuit have cited the decision of the United States Supreme Court in Field v. Mans, 516 U.S.
59 (1995), in support of their proposition that all of the §523(a)(2)(A) actions are governed by the
elements for actual fraud, see, e.g., AT&T Universal Card Services v. Ellingsworth (In re Ellingsworth),

                                                   -17-
  Case 18-04042          Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49                  Desc Main
                                    Document      Page 18 of 23



involving “false pretenses and false representations.”66 The distinction recognized by the

Fifth Circuit appears to be a chronological one, resting upon whether a debtor’s

representation is made with reference to a future event, as opposed to a representation

regarding a past or existing fact.67 Because the representations allegedly used by the

Defendant to induce the execution of the contract by the Plaintiff pertained to his future

performance, the Plaintiff’s nondischargeability action is properly characterized as one

based upon actual fraud in this Circuit.

        To have a debt excepted from discharge pursuant to the “actual fraud” provision in

11 U.S.C. §523(a)(2)(A), an objecting creditor must prove: (1) the Defendant made

representations; (2) at the time they were made the Defendant knew they were false; (3)


212 B.R. 326 (Bankr. W.D. Mo. 1997); AT& T Universal Card Services v. Alvi (In re Alvi), 191 B.R. 724
(Bankr. N.D. Ill. 1996); the Supreme Court in that case was actually distinguishing the language used in
§523(a)(2)(A) from that utilized in § 523(a)(2)(B) in order to determine the degree of reliance necessary
above mere reliance in fact in order to exempt a debt from discharge under (a)(2)(A). Since the Supreme
Court specifically refused to even apply their direct holding regarding the degree of reliance in actual
fraud cases to cases of false pretense or false representation, 516 U.S. at 71, n. 8, the statement that the
Court erased all distinctions between the three (a)(2)(A) actions strains credibility.
        66
             RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1291 (5th Cir. 1995).
        67
              Bank of La. v. Bercier (In re Bercier), 934 F.2d 689, 692 (5th Cir. 1991) [A debtor’s promise
. . . related to a future action which does not purport to depict current or past fact ... therefore cannot be
defined as a false representation or a false pretense]. While “false pretenses” and “false representation”
both involve intentional conduct intended to create and foster a false impression, the distinction is that a
false representation involves an express statement, while a claim of false pretenses may be premised on
misleading conduct without an explicit statement. See Walker v. Davis (In re Davis), 377 B.R. 827, 834
(Bankr. E.D. Tex. 2007); and Haney v. Copeland (In re Copeland), 291 B.R. 740, 760 (Bankr. E.D. Tenn.
2003). In order for a debtor’s representation to constitute a false pretense or a false representation, it
“must have been: (1) [a] knowing and fraudulent falsehood, (2) describing past or current facts, (3) that
[was] relied upon by the other party.” In re Allison, 960 F.2d at 483; see also In re Bercier, 934 F.2d at
692 [“to be a false representation or false pretense under § 523(a)(2), the false representations and false
pretenses must encompass statements that falsely purport to depict current or past facts”].

                                                     -18-
  Case 18-04042        Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49              Desc Main
                                  Document      Page 19 of 23



the Defendant made the representations with the intention and purpose to deceive the

creditor; (4) the creditor justifiably relied on such representation; and (5) the creditor

sustained losses as a proximate result of the representations.68

       In this instance, several facts are established by the Plaintiff’s summary judgment

evidence which, due to the Defendant’s failure to respond, are admitted to exist without

controversy. When those admitted facts, together with the deemed admissions of the

Defendant, are applied to the § 523(a)(2)(A) elements, the debt as established in the State

Court Litigation must be declared nondischargeable under 11 U.S.C. § 523(a)(2)(A) as a

matter of law. The Defendant induced the Plaintiff to tender the entire contractual amount

of $26,000 at the inception of the contract while never intending to perform all of the

obligations as represented. After rendering only a small portion of the performance

required in order to earn the full amount of the Plaintiff’s deposit, the Defendant made

numerous knowingly false statements to the Plaintiff regarding his activities and fabricated

hindrances which were purportedly precluding his full performance. The Defendant

knowingly lied to the Plaintiff about ordering the electrical supplies needed to fulfill the

substantial portion of the job. The Defendant knowingly lied to the Plaintiff about the

purported inability of his supplier to ship the designated materials. The Defendant failed


       68
           RecoverEdge, 44 F.3d at 1293, as modified by the United States Supreme Court decision in
Field, 516 U.S. at 59 [regarding the proper standard of reliance].


                                                 -19-
  Case 18-04042         Doc 38       Filed 01/22/20 Entered 01/22/20 15:26:49                    Desc Main
                                     Document      Page 20 of 23



to demonstrate that any of the required electrical products had ever, in fact, been ordered.

Such false representations were made by the Defendant to the Plaintiff with the intention

and purpose to deceive the Plaintiff regarding the disposition of its unearned deposit. The

Defendant failed to segregate the Plaintiff’s deposit and, notwithstanding his failure to

procure the lighting materials and fulfill his obligations, the Defendant failed upon demand

to return the unearned portion of the deposit, but instead used those funds for his own

personal purposes. The Plaintiff justifiably relied upon each of these false statements and,

by the time it deduced that the Defendant had absconded with its money without any

intention to perform the vast majority of the required work, the Plaintiff had suffered

damages by the loss of its remaining deposit.


        Accordingly, the Plaintiff has made a prima facie showing that it is entitled to a

summary judgment against the Defendant to recover its damages as evidenced by the

Default Judgment and that such debt should be declared nondischargeable under §

523(a)(2)(A). The burden therefore shifts to the Defendant under Fed. R. Civ. P. 7056(e)

to set forth specific facts demonstrating that there is a genuine issue of material fact for

trial or that judgment should not otherwise be entered as a matter of law.69 As previously

        69
           Fed. R. Civ. P. 56(e), as incorporated into bankruptcy adversary proceedings by Fed. R.
Bankr. P. 56, states, in relevant part:

        [i]f a party fails . . . to properly address another party’s assertion of fact as required by
        Rule 56(c), the court may . . .


                                                      -20-
  Case 18-04042          Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49               Desc Main
                                    Document      Page 21 of 23



stated, the Defendant has wholly failed to tender summary judgment evidence or to

respond in any manner to the summary judgment motion. Thus, the material facts as

established by the Plaintiff stand undisputed. Based upon those undisputed facts, the

Plaintiff has demonstrated that there exists no genuine issue of material fact as to each

element essential to establish that the underlying indebtedness owed to it by the

Defendant, as evidenced by the Default Judgment, constitutes a debt for money obtained

by actual fraud and that such debt should therefore be declared nondischargeable pursuant

to 11 U.S.C. §523(a)(2)(A).


        The United States Supreme Court has stated that “[o]nce it is established that

specific money or property has been obtained by fraud, . . . ‘any debt’ arising therefrom is

excepted from discharge.”70 Specifically, “§ 523(a)(2)(A) is best read to prohibit the

discharge of any liability arising from a debtor’s fraudulent acquisition of money,

property, etc., including an award of treble damages for the fraud.”71 Further, with regard



                 (2) consider the fact undisputed for purposes of the motion;
                 (3) grant summary judgment if the motion and supporting materials—including the facts
                 considered undisputed—show that the movant is entitled to it . . . .

FED. R. CIV. P. 56(e).
        70
             Cohen v. de la Cruz, 523 U.S. 213, 218 (1998).
        71
           Id. at 220-21. As previously noted, notwithstanding the Defendant’s default in the state court
proceeding, the state court conducted a hearing and received evidence to determine the propriety of the
unliquidated claims presented by the Plaintiff, including the award of additional damages under the
DTPA.

                                                    -21-
  Case 18-04042        Doc 38     Filed 01/22/20 Entered 01/22/20 15:26:49               Desc Main
                                  Document      Page 22 of 23



to attorney’s fees and accrued interest, “the status of ancillary obligations such as

attorney's fees and interest depends on that of the primary debt. When the primary debt is

nondischargeable . . ., the attorney's fees and interest accompanying compensatory

damages, including post-judgment interest, are likewise nondischargeable.”72 Thus, the

attorney’s fees, treble damages, and post-petition interest awarded to the Plaintiff in the

Default Judgment are also rendered nondischargeable pursuant to 11 U.S.C.

§ 523(a)(2)(A). The Court also concludes that the Plaintiff’s recovery of the $350.00

required for the filing of the adversary complaint is proper under 28 U.S.C. § 1920.


                                             Conclusion
        Accordingly, upon due consideration of the pleadings, the proper summary

judgment evidence submitted by the Plaintiff, the material facts admitted to exist without

controversy under Fed. R. Bankr. P. 56 and E.D. TEX. LOCAL R. CV–56(c), the relevant

legal authorities, and for the reasons set forth herein, the Court concludes that there is no

genuine issue as to any material fact and that the debt in the original amount of

$66,324.44, plus post-judgment interest on such sums, owed by the Debtor-Defendant,

Allen Lynn Davidson, to the Plaintiff, Trans Global Auto Logistics, Inc., as evidenced by

that certain Default Judgment signed on September 7, 2017 by the 296th Judicial District

Court in and for Collin County, Texas under cause no. 296-02931-2017, and styled Trans


        72
           Gober v. Terra + Corp. (In re Gober), 100 F.3d 1195, 1208 (5th Cir. 1996); see also Snook v.
Popiel (In re Snook), 168 F. App’x. 577, 578 (5th Cir. 2006); GT Dave v. Baessler (In re Baessler), 589
B.R. 582, 593 (Bankr. W.D. Tex. 2018).

                                                  -22-
  Case 18-04042        Doc 38      Filed 01/22/20 Entered 01/22/20 15:26:49              Desc Main
                                   Document      Page 23 of 23



Global Auto Logistics, Inc. etal. v. Allen L. Davidson, Jr.73 d/b/a Good Guys Remodel, is

hereby determined to be nondischargeable pursuant to 11 U.S.C. §523(a)(2)(A).74 Court

costs incurred in this adversary proceeding in the amount of $350.00 are assessed against

the Defendant, Allen Lynn Davidson, in favor of the Plaintiff, Trans Global Auto

Logistics, Inc.

        An appropriate order and a judgment will be entered which are consistent with this

opinion.


                                               Signed on 01/22/2020




                                              THE HONORABLE BILL PARKER
                                              CHIEF UNITED STATES BANKRUPTCY JUDGE




        73
          The Court simply notes that no such suffix was utilized by the Debtor-Defendant either in his
main bankruptcy case nor in this adversary proceeding and the discharge which was entered in the main
bankruptcy case was issued to “Allen Lynn Davidson, dba Good Guys Remodel, fdba All Needs
Remodeling, fdba Fort Worth Kitchen & Bath.” See dkt #20 in case no. 18-40326.
        74
          Accordingly, the Court need not reach the issues and arguments presented with respect to the
alleged nondischargeability of this debt under §523(a)(6).

                                                  -23-
